Appeal by the defendant from a judgment of the County Court, Nassau County (Belli, J.), rendered July 21, 1988, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.Ordered that the judgment is affirmed.*534The defendant contends that the trial court erred by granting the People’s application to amend the Huntley hearing transcript, wherein it was stated that Detective Dobies testified that the defendant was wearing red sweatpants, to read that the defendant was wearing gray sweatpants. We disagree. "It is well settled that courts possess 'inherent power to correct their records, where the correction relates to mistakes, or error, which may be termed clerical in their nature, or where it is made in order to conform the record to the truth’ ” (People v Minaya, 54 NY2d 360, 364, cert denied 455 US 1024, quoting Bohlen v Metropolitan El. Ry. Co., 121 NY 546, 550-551; see also, People v Bryant, 134 Misc 2d 995).We have examined the defendant’s remaining contention and find that it does not warrant reversal. Mangano, P. J., Bracken, Sullivan and Miller, JJ., concur.